     Case 2:19-cv-02082-WBS-AC Document 14 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STEPHON DIJON ALEXANDER,                          No. 2:19-cv-2082 WBS AC P
12                      Plaintiff,
13          v.                                         ORDER
14   KERR LUCAS,
15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 29, 2021, the magistrate judge issued findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 12. In response, plaintiff

23   has filed an unsolicited second amended complaint which the court construes as objections to the

24   findings and recommendations. See ECF No. 13.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                      1
     Case 2:19-cv-02082-WBS-AC Document 14 Filed 08/13/21 Page 2 of 2


 1              Accordingly, IT IS HEREBY ORDERED that:

 2              1. The findings and recommendations issued July 29, 2021 (ECF No. 12), are ADOPTED

 3   in full;

 4              2. The amended complaint is DISMISSED pursuant to 28 U.S.C. § 1915A(a) without

 5   leave to amend for failure to state a claim upon which relief may be granted, and

 6              3. This case is CLOSED.

 7   Dated: August 12, 2021

 8

 9

10

11   alex2082.804

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
